  Case 3:05-cr-00179-M Document 148 Filed 03/29/21               Page 1 of 1 PageID 1163



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
vs.                                             )   No. 3:05-CR-179-M(1)
                                                )
ROY GENE GARDNER,                               )
          Defendant.                            )   Referred to U.S. Magistrate Judge

             RECOMMENDATION REGARDING REQUEST TO PROCEED
                     IN FORMA PAUPERIS ON APPEAL

       By electronic order of reference dated March 29, 2021, before the Court is the defendant’s
Application to Proceed in District Court Without Prepaying Fees or Costs on Appeal, received on
March 26, 2021 (doc. 146).

       (X)   The request for leave to proceed in forma pauperis on appeal should be DENIED
             because the Court should certify under Fed. R. App. P. 24(a)(3) and 28 U.S.C. §
             1915(a)(3) that the appeal is not taken in good faith, and that it presents no legal
             points of arguable merit and is therefore frivolous for the reasons set forth in the
             order filed in this case on January 27, 2021 (doc. 142).

             If the Court denies the request to proceed in forma pauperis on appeal, the
             defendant may challenge the denial by filing a separate motion to proceed in
             forma pauperis on appeal with the Clerk of Court, U.S. Court of Appeals for
             the Fifth Circuit, within thirty days after service of the notice required by Fed.
             R. App. P. 24(a)(4). See Fed. R. App. P. 24(a)(5).

       SO RECOMMENDED this 29th day of March, 2021.
